Citation Nr: 0207101	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-06 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to May 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's migraine headaches occur an average of 
twice a month and are prostrating approximately once a month 
over several months; there is no evidence of more frequent, 
completely prostrating and prolonged attacks, or that his 
attacks produce severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the veteran has been fully informed of 
what additional evidence and information is required with 
regard to his claim.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

A July 1995 VA examination of his eyes shows no relevant 
complaints, findings or diagnoses.

A March 1998 report indicates that the veteran had 
intermittent, rapid onset, right-sided headaches which began 
in 1994 after his surgery.  The headaches occurred once every 
three to four weeks and lasted approximately four hours.  
They resolved with rest and the use of Tylenol.  Bright 
lights precipitated his headaches but he denied any sensory 
changes, photophobia or phonophobia.  The assessment was 
headaches with vascular/migraine characteristics.  The 
examiner opined that the veteran should seek treatment if 
there was an increase in the duration or frequency of his 
headaches.

A December 1998 VA neurological examination report shows the 
veteran complained of right-sided headaches occurring 
approximately once every two weeks.  Fifty percent of these 
headaches were aborted by his use of analgesics and lying 
down for two hours.  Otherwise, he developed diffuse, 
throbbing headaches, lasting up to five hours and often 
associated with nausea and sometimes vomiting.  These were 
also associated with photophobia and phonophobia.  He missed 
work with approximately one-third of his headaches.  The 
impression was migraine headaches.

A January 1999 rating decision granted service connection for 
migraine headaches and assigned an initial 10 percent 
evaluation.  The veteran subsequently initiated the current 
appeal.

In his VA Form 9, submitted in March 1999, the veteran 
contended that his headaches occurred several times a month 
and sometimes as often as twice weekly.  He stated that the 
pain was 7 to 9 on a scale of 1 to 10 and that the headaches 
often upset his stomach and caused him to vomit.  He further 
stated he simply could not function most of the time they 
occurred.

VA treatment records, dating from November 1998 to March 
2000, show the veteran complained of migraine headaches 
occurring one to two times a week and brought on by his being 
under bright lights or in the sun in November 1998.  Tylenol 
did not alleviate his pain.  He was given Flexeril, to use as 
required for his headaches.  The treatment records indicate 
he was taking medication for his symptoms.  In February 2000 
he complained of having migraine headaches 4 to 5 times a 
month.  He indicated in March 2000, that he had migraine 
headaches approximately every two weeks.

During his May 2000 VA psychiatric examination, the veteran 
reported his migraine headaches typically occurred two to 
three times a month, but sometimes occurred as often as two 
times a week.

Analysis

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his migraine 
headaches, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected migraine headaches are 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 
percent rating is assigned when there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted when 
characteristic prostrating attacks occur on an average of 
once a month over the last several months.  A maximum 
schedular rating of 50 percent is in order when there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The Board finds that the preponderance of the medical 
evidence shows that the veteran's migraine headache symptoms 
more closely meet the criteria for a 30 percent rating as it 
shows he experiences prostrating migraine headaches 
approximately once a month, associated with photophobia and 
sometimes causing nausea and vomiting and lasting up to five 
hours.  However, the Board finds that the medical evidence 
does not meet the criteria for a 50 percent rating, as it 
does not reflect his migraines are frequently occurring, 
completely prostrating and prolonged and result in severe 
economic inadaptability.  In this respect, although the 
evidence shows that the headaches occur with some frequency, 
approximately two times a month, and occasionally twice a 
week, the evidence of record does not demonstrate that the 
headaches are prostrating more than once a month.  In fact, 
the veteran has indicated that his headaches, while usually 
occurring twice a month, at least half the time last only 
about two hours at a time and are fairly effectively 
controlled with the use of medication and lying down for two 
hours.  In this respect, although the veteran contends that 
he is unable to function during his migraine headaches, the 
Board finds his statements during his medical examination and 
for treatment purposes more probative regarding the severity 
of his symptoms.  The medical evidence tends to show that his 
headaches were initially fairly well controlled with 
analgesics and that his pain was later helped with such 
medications as Demerol and Phenergan.  Accordingly, the Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for a 50 percent rating for 
migraine headaches.  38 C.F.R. § 4.7.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's migraine headaches have not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that they have resulted in marked interference with his 
employment.

The Board notes that, although the veteran has appealed an 
initial decision for his migraine headaches, the current 
disability rating is effective to the date he submitted his 
claim.  The evidence of record does not indicate that the 
current disability level is less severe than any other period 
during the veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).

Therefore, the Board finds that the preponderance of the 
evidence supports no more than a 30 percent disability rating 
for migraine headaches.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.124a, 
Diagnostic Code 8100.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 30 percent 
evaluation for migraine headaches is granted.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

